Citation Nr: 0812283	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for diabetes mellitus, type II and assigned an evaluation of 
20 percent, effective January 24, 2004, and denied the 
veteran's claims seeking entitlement to service connection 
for hypothyroidism and a TDIU.  The veteran perfected an 
appeal of the issues noted on the title page.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, does not 
require the regulation of activities.

2.  The veteran's only service-connected disability, diabetes 
mellitus, type II, is not of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.119, 
Diagnostic Code (DC) 7913 (2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied by February and July 2005 
letters sent to the appellant that fully addressed all four 
notice elements, and by the April 2006 statement of the case 
which set forth the criteria for a higher rating, found to be 
sufficient under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Significantly, VA 
notice was provided to the veteran prior to the first 
adjudication of the claim.  Thereafter, an additional letter 
was sent to the veteran, and he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA treatment records have been obtained.  The veteran was 
also provided with three VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

Analysis

The veteran contends that his diabetes mellitus, type II, 
warrants an initial disability rating in excess of 20 
percent, and that the diabetes is of such severity that it 
prevents him from working, and therefore warrants a grant of 
TDIU.

Diabetes Mellitus, Type II

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations. 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  
Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2005 rating decision, the RO granted service 
connection for diabetes mellitus, type II and assigned a 20 
percent disability rating.  The veteran's diabetes mellitus 
is rated under 38 C.F.R. § 4.119, DC 7913, which provides 
that a 20 percent rating is assigned for diabetes mellitus 
controlled by insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent disability rating requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that noncompensable complications are considered 
part of the diabetic process.  38 C.F.R. § 4.119, DC 7913 
(2007).

The veteran contends that his diabetes has limited his 
activities.  In his May 2006 substantive appeal, the veteran 
noted that he must inject insulin three to four times per 
day, his diet is restricted, his weight has decreased, he 
must see a doctor every three months, and he has difficulty 
trimming his toenails and fingernails.  In support of his 
claim, the veteran submitted a May 2006 letter in which his 
private physician, P. J. O'Neill, M.D., stated that the 
veteran "is on a restricted diet with limited activities."  
The regulation of activities is one indicia of a 40 percent 
disability rating.

However, the Board finds Dr. O'Neill's statement regarding 
the veteran's regulation of activities conclusory, 
unsubstantiated, and contradicted by a more recent and more 
thorough examination.  First, Dr. O'Neill gave no indication 
of what restrictions limit the veteran's activities.

Second, although the veteran is competent to report any 
regulations on his activities, he has reported only one 
relevant regulation, namely difficulty trimming his toenails 
and fingernails, according to his May 2006 substantive 
appeal.  This limitation alone is insufficient to warrant an 
increased rating.  Injecting insulin and having a restricted 
diet are listed as the requirements for a twenty percent 
rating, and therefore cannot constitute a "regulation of 
activities" sufficient to increase the level of compensation 
to forty percent.  Similarly, while having twice-a-month 
visits to a diabetic care provider is a requirement of a 
sixty percent rating, having once-every-three-month visits to 
a diabetic care provider does not qualify the veteran for 
additional compensation under the rating code.  Finally, 
while the progressive loss of weight is one factor in a 100 
percent disability, the veteran would have to show numerous 
other factors not present here in order to qualify for such a 
rating.

Third, the VA examiner stated in his April 2007 examination 
that the veteran had no restrictions in his ability to 
perform strenuous activities, no additional symptoms of 
diabetic complication, and, most significantly, no effects 
from his diabetes on usual daily activities.  A VA examiner 
in April 2005 similarly found that the veteran's diabetes was 
not causing any active limitations.  The veteran's VA 
treatment records also show no evidence of any regulation of 
activities.  Because the preponderance of the evidence shows 
that the veteran's activities are not restricted, the veteran 
does not qualify for a rating in excess of twenty percent for 
his diabetes mellitus, type II, at this time.  Therefore, the 
veteran's claim is denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's service-connected diabetes mellitus, type II 
has been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2007).  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran's only service-connected disability is diabetes 
mellitus, type II, which is rated at 20 percent disabling.  
His combined rating is therefore 20 percent disabling.  The 
veteran fails to meet the schedular requirements for TDIU as 
the combined rating of his service-connected disability fail 
to combine to 70 percent, and no single disability is rated 
as 60 percent disabling.

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

In the present appeal, the veteran has submitted some 
evidence suggesting a possible inability to work.  First, the 
veteran has submitted a letter in which his private 
physician, Dr. Cosby, requested that the veteran receive a 
leave of absence from work from June 1988 through October 
1988, because of the his uncontrolled diabetes.  Similarly, 
the veteran has submitted a November 2004 letter in which the 
veteran's private physician, Dr. O'Neill, suggested that the 
veteran could benefit from a leave of absence from work due 
to his uncontrolled diabetes.  Dr. O'Neill also drafted a 
December 2004 letter in which he explained that the veteran 
was out on medical leave through January 2005 due to his 
uncontrolled diabetes, hypothyroidism, and recovery from a 
trans ischemic attack.  In a May 2006 letter, Dr. O'Neill 
wrote that the veteran retired early to gain control of his 
diabetes.

The evidence submitted by the veteran is insufficient to 
warrant a finding of TDIU, and is contradicted by more 
specific medical evidence from a VA examination.  The 1988 
and 2004 physicians' letters requested only temporary medical 
leave, but did not mention any permanent inability to secure 
gainful employment.  The May 2006 letter from Dr. O'Neill 
mentioning that the veteran had retired so as to control his 
diabetes, did not state that the retirement was medically 
necessary.  By contrast, a VA examiner noted in an April 2005 
examination that the veteran had "no medical problems which 
would preclude him from obtaining any meaningful work or 
continuing the work that he is doing currently."

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although, the veteran is currently 
unemployed, Dr. O'Neill's May 2006 letter showed that the 
veteran quit his job voluntarily.  Further, a VA examiner 
opined that the veteran's service-connected disability, 
diabetes mellitus, type II, does not prevent him from gainful 
employment.  In addition, there is no competent evidence that 
the veteran's service-connected disability has resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's claims are denied.


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.

A TDIU due to service-connected disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


